Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from September 1, 2008 to September 30, 2008 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Additional Accounts: As of October 1, 2008 (the "Addition Date"), Discover Bank, on behalf of the holder of the Seller Certificate, designated certain Discover Card accounts originated by Discover Bank (the "Additional Accounts") to be added to the Discover Card Master Trust I (the "Master Trust") as "Accounts" pursuant to Section 2.10(b) of the Amended and Restated Pooling and Servicing Agreement, as amended (the "Pooling and Servicing Agreement"), dated as of November 3, 2004, between Discover Bank as Master Servicer, Servicer, and Seller and U.S. Bank National Association as Trustee. The aggregate amount of receivables billed to the Additional Accounts as of the Addition Date was $2,028,242,565.87. After giving effect to the inclusion of the Additional Accounts, the aggregate amount of Receivables (as defined in the Pooling and Servicing Agreement) in the Master Trust on the Addition Date was $41,071,136,591.13. For further information regarding the composition of the receivables following the addition of accounts, refer to the 8-K filed on behalf of the Master Trust on October 6, 2008. Delay of Commencement of Accumulation Period: On September 30, 2008, pursuant to the Pooling and Servicing Agreement and the applicable series supplement thereto, the commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2004-2, Subseries 2, which was scheduled to commence on November 1, 2008 (the first day of the Due Period related to the December 2008 Distribution Date), was delayed until May 1, 2009 (the first day of the Due Period related to the June 2009 Distribution Date). Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Master Trust and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2003-4, Subseries 1, which is attached as Exhibit 99(c) hereto. (D) Series 2003-4, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(d) hereto. 3 (E) Series 2004-2, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(e) hereto. (F) Series 2005-2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2005-2, which is attached as Exhibit 99(f) hereto. (G) Series 2005-3: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2005-3, which is attached as Exhibit 99(g) hereto. (H) Series 2005-4, Subseries 1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(h) hereto. (I) Series 2005-4, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(i) hereto. (J) Series 2006-1, Subseries 1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-1, Subseries 1, which is attached as Exhibit 99(j) hereto. (K) Series 2006-1, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(k) hereto. (L) Series 2006-2, Subseries 1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-2, Subseries 1, which is attached as Exhibit 99(l) hereto. (M) Series 2006-2, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(m) hereto. (N) Series 2006-2, Subseries 3: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(n) hereto. (O) Series 2006-3: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2006-3, which is attached as Exhibit 99(o) hereto. (P) Series 2007-1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2007-1, which is attached as Exhibit 99(p) hereto. (Q) Series 2007-2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2007-2, which is attached as Exhibit 99(q) hereto. 4 (R) Series 2007-3, Subseries 1: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(r) hereto. (S) Series 2007-3, Subseries 2: On October 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(s) hereto. Series 2007-CC Collateral Certificate : On October 15, 2008, the Registrant made available the Monthly Certificateholders' Statement for September 2008 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on October 15, 2008 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
